Case 18-41010-bem   Doc 30   Filed 12/31/18 Entered 12/31/18 14:29:47   Desc Main
                             Document     Page 1 of 5
Case 18-41010-bem   Doc 30   Filed 12/31/18 Entered 12/31/18 14:29:47   Desc Main
                             Document     Page 2 of 5
Case 18-41010-bem   Doc 30   Filed 12/31/18 Entered 12/31/18 14:29:47   Desc Main
                             Document     Page 3 of 5
Case 18-41010-bem   Doc 30   Filed 12/31/18 Entered 12/31/18 14:29:47   Desc Main
                             Document     Page 4 of 5
Case 18-41010-bem   Doc 30   Filed 12/31/18 Entered 12/31/18 14:29:47   Desc Main
                             Document     Page 5 of 5
